DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record fails to anticipate nor render obvious the specific sequence and combination of claimed elements. Ferguson et al.1 teach calculating a MetaKG signal, the method comprising: illuminating a region of interest in a sample with at least one light source, wherein the light source is a near-infrared (NIR) light source and/or a visible light source (see fig. 1, 3-4, ¶¶ 114, 119, 135, 145: coherent light source with wavelengths between 600nm and 1100nm); acquiring multi-spectral images of the region of interest (see fig. 1, 3-4, ¶¶ 135, 142, 145); processing the acquired multi-spectral images to obtain metadata associated with the acquired multi-spectral images (see ¶ 214: average intensity of each frame computed–read as metadata); and calculating the MetaKG signal from the metadata associated with the acquired multi- spectral images (see ¶ 214: surrogate signal—read as metaKG signal—derived from the metadata or average intensity of each frame), wherein calculating the MetaKG signal comprises calculating the MetaKG signal using average intensity of speckle contrast images derived from the acquired multi-spectral images to provide an average intensity metaKG signal (see ¶¶ 176-177: speckle contrast image derived from the speckle images). Ferguson et al. fail to explicitly teach calculating a background MetaKG signal for the background portion of the region of interest from the metadata associated with the acquired multi-spectral images; adjusting the calculated MetaKG signal for the region of interest using the calculated background MetaKG signal to provide a final adjusted MetaKG signal, wherein calculating the background MetaKG signal and the MetaKG signal for the region of interest comprises calculating a multi-spectral MetaKG signal using multi-spectral signal processing to remove motion artifacts and improve signal quality, wherein calculating the multi-spectral MetaKG signal comprises: calculating a residual MetaKG, as stipulated by claim 1. As for independent claim 8, Ferguson et al. fail to teach calculating a background MetaKG signal from the metadata associated with the background portion of the region of interest; and adjusting the calculated MetaKG signal for the region of interest using the calculated background MetaKG to provide a final adjusted MetaKG signal for the region of interest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 US 2013/0245456.